Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-22-00110-CV

                            IN THE INTEREST OF M.V., a Child

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021PA00756
                     Honorable Charles E. Montemayor, Judge Presiding

          BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the trial court’s February 18, 2022
order of termination is AFFIRMED. It is ORDERED that no costs be assessed against appellants
in relation to this appeal because they are presumed indigent under Texas Family Code section
107.013(e).

       SIGNED June 29, 2022.


                                                _____________________________
                                                Beth Watkins, Justice